DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 14 has been cancelled.  Claim 15 has been amended.  Claims 1-13 and 15 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090088884 A1 (“Yuan”).


Claim 1, Yuan discloses a system for controlling interactions between a plurality of real and virtual robots, the system comprising: 
one or more real robots present in a real environment (see ¶ 43—“system 100 includes a real world domain 102 including a real machine 106, such as a robot”; Figs. 5-7); 
one or more virtual robots present in a virtual environment corresponding to the real environment (see ¶ 43—“system 100 includes…a virtual world domain 104 including a virtual world machine 108”; Figs. 5-7); and 
a processing device operable to control interactions between one or more of the real robots and one or more of the virtual robots (see ¶ 44—“The robot 106 and the virtual machine 108 are controlled by a PLC 110 through an industrial network device and a corresponding input/output (I/O) module 112”; Figs. 5-7), 
wherein the interactions between the real and virtual robots are dependent upon at least the positions of the one or more real robots in the real environment and the positions of the one or more virtual robots in the virtual environment (see ¶¶ 40-41—“when the end-effector 78 moves into a position to drop off the part 74 at one of the machines 76, the opening of the end-effector 78 will be directly controlled by the robot controller 72 or the PLC 60 based on system architecture”).

As per Claim 13, Yuan discloses a method for controlling interactions between a plurality of real and virtual robots in a system comprising one or more real robots present in a real environment and one or more virtual robots present in a virtual environment corresponding to the real environment, the method comprising: 

wherein the interactions between the real and virtual robots are dependent upon at least the positions of the one or more real robots in the real environment and the positions of the one or more virtual robots in the virtual environment(see ¶¶ 40-41—“when the end-effector 78 moves into a position to drop off the part 74 at one of the machines 76, the opening of the end-effector 78 will be directly controlled by the robot controller 72 or the PLC 60 based on system architecture”).

As per Claim 15, Yuan discloses a non-transitory machine-readable storage medium which stores computer software, which when executed by a computer, causes the computer to carry out actions for controlling interactions between a plurality of real and virtual robots in a system including one or more real robots present in a real environment and one or more virtual robots present in a virtual environment corresponding to the real environment, the actions comprising: 
controlling, with a processing device, interactions between one or more of the real robots and one or more of the virtual robots (see ¶ 43—“system 100 includes a real world domain 102 including a real machine 106, such as a robot, and a virtual world domain 104 including a virtual world machine 108, where the robot 106 is a component of a manufacturing automation system”; Figs. 5-7), 
.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of US 20160257000 A1 (“Guerin”).

As per Claim 2, Guerin teaches additional limitations not expressly disclosed by Yuan, including namely wherein the processing device is operable to generate virtual objects in the virtual environment that represent the one or more real robots (see ¶ 56—“a 3D model or scan of an existing real robot”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan  to include the limitations as taught by Guerin to overcome the current cumbersome, time consuming and unintuitive methods of programming robots for a specific task (see Guerin: ¶ 34).

Claim 3, Yuan further discloses wherein the processing device is operable to identify non-robot objects in the real environment and to generate corresponding virtual objects in the virtual environment (see ¶ 50—“When the part 152 moves into the virtual world cell 158, the part presence token 164 will be off to indicate that there is no physical part in the process anymore, and the virtual robot 160 will work on a virtual part”).

As per Claim 4, Yuan further discloses wherein the processing device is operable to control interactions between virtual robots and the virtual objects in dependence upon an expected interaction between a real robot and the corresponding real object (see ¶ 34—“The system performs a machine compatibility test with the integrated real and virtual manufacturing automation system, which can be done either in the plant or the lab”; ¶ 37—“The process then configures an input/output (I/O) interface at box 30 which is a bridge between the real and virtual world, and chooses a part passing method at box 32 that determines how a real part location sensing to be coupled between a virtual machine and a real machine in the system. The process then synchronizes the real machine and the virtual world clocks at box 34, and tests the component or system for performance and compatibility at box 36.”).

As per Claim 5, Yuan further discloses wherein the processing device is operable to modify the behaviour of one or more real robots in response to an interaction with a virtual robot (see ¶ 35—“this method allows an engineer to conduct the system performance and machine compatibility using the earlier stage prototype of the new system machines before finalizing the system design”).

Claim 6, Guerin teaches additional limitations not expressly disclosed by Yuan, including namely comprising a display device operable to display one or more virtual robots to a user (see ¶ 31—“An immersive virtual environment (IVE), Immersive Virtual Robotic Environment (IVRE), or Virtual Reality Environment (VRE) may be any immersive digital workspace. This may include stereoscopic 3D displays on a monitor as well as VR headsets (such as the Oculus Rift') or augmented reality (AR) devices such as Google Glass'.”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan  to include the limitations as taught by Guerin to overcome the current cumbersome, time consuming and unintuitive methods of programming robots for a specific task (see Guerin: ¶ 34).

As per Claim 7, Guerin teaches additional limitations not expressly disclosed by Yuan, including namely wherein the display device is operable to display images of the real environment with virtual robots and objects superimposed (see ¶ 41—“augmented reality”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan  to include the limitations as taught by Guerin to overcome the current cumbersome, time consuming and unintuitive methods of programming robots for a specific task (see Guerin: ¶ 34).

As per Claim 8, Guerin teaches additional limitations not expressly disclosed by Yuan, including namely wherein the display device is operable to display images of a virtual environment in which real robots are represented by virtual avatars (see ¶ 41—“augmented reality”).  Therefore, it would have been obvious to one having ordinary skill in the art before the 

As per Claim 9, Guerin teaches additional limitations not expressly disclosed by Yuan, including namely comprising a camera, associated with the processing device, operable to capture images of the real environment (see ¶ 56—“camera”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan  to include the limitations as taught by Guerin to overcome the current cumbersome, time consuming and unintuitive methods of programming robots for a specific task (see Guerin: ¶ 34).

As per Claim 10, Guerin teaches additional limitations not expressly disclosed by Yuan, including namely wherein one or more of the real robots comprises a camera operable to capture images of the real environment (see ¶ 56—“camera”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan  to include the limitations as taught by Guerin to overcome the current cumbersome, time consuming and unintuitive methods of programming robots for a specific task (see Guerin: ¶ 34).

As per Claim 11, Guerin teaches additional limitations not expressly disclosed by Yuan, including namely wherein one or more of the real and/or virtual robots are controlled by user input (see ¶ 35—“a user might, for example, (a) teleoperate the robot and maneuver it into an .

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Guerin, and further in view of US 20150217449 A1 (Meier).

As per Claim 12, Meier teaches additional limitations not expressly disclosed by Yuan, including namely wherein the real environment comprises an inductive charging loop operable to provide electrical power to the real robots (see ¶ 81—“robot…inductive charger”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan to include the limitations as taught by Meier to provide wireless charging thereby avoiding the need for a hardwired solution (see Meier: ¶ 81).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666